Citation Nr: 1727533	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 22, 2015, and in excess of 40 percent thereafter, for chronic lumbar strain, to include entitlement to a separate disability rating for left lower extremity radiculopathy prior to April 22, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO denied a rating for chronic lumbar strain in excess of 20 percent and denied entitlement to a TDIU.  Jurisdiction over the appeal now resides with the RO in Oakland, California.

In May 2015, a rating decision was issued in which the RO assigned a 40 percent rating for chronic lumbar strain as of April 22, 2015, and granted service connection for radiculopathy of the left lower extremity with a 10 percent rating as of April 22, 2015.  Inasmuch as the radiculopathy is the neurological manifestation of the lumbar spine disability, the separate disability rating assigned for the left lower extremity is included within the scope of the lumbar spine rating on appeal here.

In January 2011, April 2013, and February 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) during a Board hearing at the Oakland, California RO in March 2010, and the hearing transcript is of record.  The VLJ who conducted the hearing is no longer at the Board.  In January 2013, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2016) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran requested a new hearing.  The hearing was held in November 2014, and the hearing transcript is of record.  Unfortunately, the November 2014 VLJ is now unavailable and the Veteran has again been offered the opportunity for another hearing.  In June 2017, the Veteran, through her designated representative, has elected a new videoconference hearing.  Consequently, the issues on appeal must be remanded in order for the Veteran to be scheduled for her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




